
	

113 S2937 IS: To require the president of the Federal Reserve Bank of New York to be appointed by the President, by and with the advice and consent of the Senate.
U.S. Senate
2014-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2937
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2014
			Mr. Reed introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To require the president of the Federal Reserve Bank of New York to be appointed by the President,
			 by and with
			 the advice and consent of the Senate.
	
	
		1.Federal reserve bank governance
			(a)In generalSection 4 of the Federal Reserve Act (12 U.S.C. 301 through 308; 341) is amended by adding at the
			 end the
			 following:(25)Selection of the president of the Federal Reserve Bank of New YorkNotwithstanding any other provision of this section, the president of the Federal Reserve Bank of
			 New York shall be appointed by the President, by and
			 with the advice and consent of the Senate, for terms of 5 years.(26)TestimonyThe president of the Federal Reserve Bank of
			 New York, on an 
annual basis, shall provide testimony to the Committee on Banking, 
Housing, and Urban Affairs of the Senate and the Committee on Financial 
Services of the House of Representatives..(b)Effective dateThe amendment made by subsection (a) shall take effect on the date of enactment of this Act and
			 apply to appointments for the president of the Federal Reserve Bank of New
			 York made on and after that effective date.
